 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARLOS AGUIRRE,                                      Case No.: 3:17-cv-00297-L-BLM
12                                       Plaintiff,
                                                          ORDER GRANTING
13   v.                                                   INTERVENOR'S MOTION AND
                                                          TRANSFERRING ACTION TO THE
14   AARON'S, INC. DBA AARON'S SALES
                                                          UNITED STATES DISTRICT
     & LEASE OWNERSHIP,
15                                                        COURT FOR THE CENTRAL
                                       Defendant.         DISTRICT OF CALIFORNIA
16
17           In this putative wages and hours class action Arminda Sevilla filed a motion to
18   intervene and stay this action or transfer it to the Central District of California, where a
19   related class action is pending. Plaintiff has not filed an opposition. Defendant filed an
20   opposition and Sevilla replied. For the reasons which follow, Sevilla's motion to
21   intervene is granted. Her motion to transfer this action to the United States District Court
22   for the Central District of California is granted.
23           Carlos Aguirre, Plaintiff in this action, alleges he was employed by Defendant as a
24   store manager, that Defendant misclassified him and other store managers in California
25   as exempt employees, and that, as a result of misclassification, they were not paid
26   overtime or hourly wages for all hours worked, did not receive accurate wage statements,
27   were not given meal and rest periods, were subject to forfeiture of vested vacation pay,
28   /////

                                                      1
                                                                                  3:17-cv-00297-L-BLM
 1   and were not timely paid final wages in violation of numerous provisions of the
 2   California Labor Code, among other claims.
 3         Pending in the Central District of California is Sevilla's class action against the
 4   same Defendant alleging similar violations of California wages and hours laws. (Sevilla
 5   v. Aaron's, Inc., U.S. Dist. Ct., C.D. Cal., case no. 17cv4053-DMG (Ex) ("Sevilla").)
 6   Sevilla moves to intervene in this action for the limited purpose of requesting that this
 7   action be transferred to the Central District or stayed.
 8         Sevilla's request to intervene is unopposed. She moves to intervene under Federal
 9   Rule of Civil Procedure 24(b), which provides in pertinent part:
10         (b)    Permissive Intervention.
11
                  (1)    In General. On timely motion, the court may permit anyone to
12                       intervene who:
                         [¶]
13
                         (B) has a claim or defense that shares with the main action a
14                              common question of law or fact.
           [¶]
15
                  (3)    Delay or Prejudice. In exercising its discretion, the court must
16                       consider whether the intervention will unduly delay or
                         prejudice the adjudication of the original parties' rights.
17
18   See also Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 472 (9th Cir. 1992).
19   Although the movant bears the burden of showing that she meets these requirements, they
20   are broadly interpreted in favor of intervention. Smith v. Los Angeles Unif. Sch. Dist.,
21   830 F.3d 843, 853 (9th Cir. 2016).
22         A close nexus between Aguirre's and Sevilla's claims is not required for purposes
23   of a limited-purpose intervention present here. See Beckman Indus., 966 F.2d at 474.
24   Both parties are asserting similar wages and hours claims against the same employer;
25   accordingly, Sevilla has met her burden to show a common question of law or fact for
26   purposes of permissive intervention.
27         Regarding the timeliness of Sevilla's motion, the Court considers "the stage of the
28   proceedings, the prejudice to existing parties, and the length of and reason for the delay."

                                                   2
                                                                                 3:17-cv-00297-L-BLM
 1   League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1308 (9th Cir. 1997). This
 2   case is in its early stages. The Court has ruled on two rounds of Defendant's Rule
 3   12(b)(6) motions, and the parties are conducting discovery. Aguirre has not yet filed a
 4   motion for class certification. Defendant does not claim any prejudice from intervention.
 5   Sevilla filed the pending motion during the briefing of the class certification motion in
 6   her case. It does not appear that this action will be unduly delayed by Sevilla's
 7   intervention. Accordingly, Sevilla's motion was not untimely for purposes of her limited-
 8   scope intervention.
 9           Sevilla intervenes for the limited purpose of moving to stay or transfer this action
10   to the Central District because the actions are related. While Aguirre would stipulate to
11   transfer (see Wahlander Decl. (doc. no. 52-1) ¶¶ 3, 5 & Ex. D; Opp'n (doc. no. 52) at 9),
12   Defendant vigorously opposes it.
13           Sevilla bases her request for transfer on 28 U.S.C. §1404(a), which provides that
14   "[f]or the convenience of parties and witnesses, in the interest of justice, a district court
15   may transfer any civil action to any other district or division where it might have been
16   brought." Accordingly, two findings are required for transfer: (1) that the action might
17   have been brought in the transferee district, and (2) that the convenience of the parties
18   and witnesses in the interest of justice favor transfer. Hatch v. Reliance Ins. Co., 758
19   F.2d 409, 414 (9th Cir. 1985). The burden of showing that the alternative forum is more
20   appropriate is on the moving party. Jones v. GNC Franchising, Inc., 211 F.3d 495, 499
21   (9th Cir. 2000).
22           Defendant does not dispute that this action could have been brought in the Central
23   District. The general venue provision, 28 U.S.C. §1391(b), provides that venue is proper
24   in
25           (1)   a judicial district in which any defendant resides, . . .; [or]
26
             (2) a judicial district in which a substantial part of the events or omissions
27           giving rise to the claim occurred . . ..
     /////
28

                                                     3
                                                                                     3:17-cv-00297-L-BLM
 1   Aguirre's operative complaint alleges a putative class action on behalf of Defendant's
 2   store managers in California. (First Am. Compl. (doc. no. 35 ("FAC") at 5.) Defendant
 3   conducts business throughout the state, including five stores in Southern California and
 4   ten in Central California. (Shaffer-Figueroa Decl. (doc. no. 13-1) at 2-3.) Like Sevilla,
 5   this action could have been filed in the Central District.
 6         The brunt of Defendant's opposition relates to the issue whether the convenience of
 7   the parties and witnesses in the interest of justice favor transfer. See Hatch, 758 F.2d at
 8   414. This determination is made "according to an individualized, case-by-case
 9   consideration of convenience and fairness." Jones, 211 F.3d at 498 (internal quotation
10   marks, citation and footnote omitted).
11         For example, the court may consider: (1) the location where the relevant
           agreements were negotiated and executed, (2) the state that is most familiar
12
           with the governing law, (3) the plaintiff's choice of forum, (4) the respective
13         parties' contacts with the forum, (5) the contacts relating to the plaintiff's
           cause of action in the chosen forum, (6) the differences in the costs of
14
           litigation in the two forums, (7) the availability of compulsory process to
15         compel attendance of unwilling non-party witnesses, and (8) the ease of
           access to sources of proof.
16
17   Id. at 498-99 (footnote omitted).
18         Aguirre filed this action in the Northern District of California. Defendant
19   transferred it to this District without Aguirre's opposition. (See doc. no. 17.) Even if this
20   District were Aguirre's chosen forum, his choice would not be accorded great weight
21   because this action was filed as a class action. See Lou v. Belzberg, 834 F.2d 730, 739
22   (9th Cir. 1987).
23         Similarly, the location of the relevant events, the respective parties' contacts with
24   the forum, relationship between the forum and Aguirre's claims, and ease of access to
25   sources of proof are considered in the class action context. Aguirre was employed by
26   Defendant in this District and briefly in the Central District. (Shaffer-Figueroa Decl. at
27   3.) Defendant argues that litigating Aguirre's contention that he was misclassified as an
28   exempt employee "will implicate substantial eyewitness testimony from individuals

                                                   4
                                                                                 3:17-cv-00297-L-BLM
 1   working and residing in the Southern District." (Opp'n at 12.)1 Aguirre seeks to
 2   represent all Defendant's store managers in California. (FAC at 5.) Defendant conducts
 3   business throughout the state. (Shaffer-Figueroa Decl. at 2-3.) For purposes of the venue
 4   analysis, the importance of the physical location of the evidence from the Southern
 5   District stores where Aguirre was employed is diluted. Particularly with respect to class
 6   certification, the parties likely will explore Defendant's policies and practices throughout
 7   the state to argue the issues of typicality, commonality and predominance as required by
 8   Rules 23(a) and (b)(3). In any event, Defendant maintains many of its employment
 9   records electronically or at locations other than the store manager's store, for example, at
10   the offices of the regional or human resources manager, who in Aguirre's case were not
11   necessarily based in this District even when Aguirre was employed here, or at the
12   headquarters in Atlanta, Georgia. (Shaffer-Figueroa Decl. at 5; see also id. at 4, 5
13   (locations of Aguirre's regional and human resources managers).)
14           A similar action is already pending in the Central District. Defendant in both
15   actions is the same and represented by the same counsel. Transferring this action to the
16   Central District is therefore not likely to increase the cost of litigation.
17           Sevilla contends that interests of justice weigh in favor of transfer because the
18   cases could be consolidated in the Central District. (Mot. (doc. no. 50-1) at 19-20.)
19   Although "feasibility of consolidation is a significant factor in a transfer decision," the
20   Court need not speculate whether the actions could be fully consolidated in the Central
21   District. See A.J. Indus., Inc. v. U.S. Dist. Ct. C.D. Cal., 503 F.2d 384, 389 (9th Cir.
22   1974). Whether or not the actions can be consolidated, "the pendency of an action in
23   another district is important because of the positive effects it might have in possible
24   consolidation of discovery and convenience to witnesses and parties." Id.
25   /////
26
27
     1
             Page numbers are assigned by the Court's Electronic Case Filing System.
28

                                                     5
                                                                                    3:17-cv-00297-L-BLM
 1         Defendant strenuously opposes transfer because it does not want the cases
 2   consolidated. (See Opp'n at 14.) As this Court is not presented with a motion to
 3   consolidate, it expresses no opinion on the issue.
 4         Instead, the Court turns to the issue whether the actions are sufficiently similar to
 5   further the convenience of the witnesses and parties. Although Sevilla is not the same as
 6   this action, there is a significant overlap. A class action has been certified in Sevilla for
 7   the claims of failure to pay all overtime earned, properly credit vacation time, reimburse
 8   business expenses, and provide accurate itemized wage statements on behalf of hourly
 9   employees, and failure to timely pay final wages on behalf of all former employees.
10   (Sevilla doc. no. 85 ("Sevilla Class Cert. Order").) Aguirre attacks some of the same
11   policies or practices.
12         It is not fatal to the transfer motion that Sevilla's claims are asserted mostly on
13   behalf of non-exempt hourly employees (see Sevilla Class Cert. Order at 29-30), while
14   Aguirre's claims include the threshold issue whether store managers were misclassified as
15   exempt. If Aguirre prevails on the misclassification issue, he will be able to assert some
16   of the same claims as Sevilla on behalf of his putative class members. Regardless of
17   Aguirre's success on this issue, however, there is likely to be an overlap of witnesses
18   regarding Defendant's employment policies and practices.2 Transfer to the Central
19   District would therefore promote convenience of the witnesses and parties, as well as
20   likely reduce the expense of litigation.
21         Defendant's contention that there is a conflict between the putative class members
22   in this action and Sevilla class members, who allege failure to reimburse for uniform
23
24
     2
25         For this reason, Defendant's suggestion to stay some portions of this action would
     be counter-productive. Defendant does not oppose staying this action while the claims
26   regarding regular rate of pay and vacation pay claims are litigated in Sevilla. (Opp'n at
27   5.) Because the same Defendant's representatives will likely testify regarding other
     employment practices and policies relevant to the pending action, under Defendant's
28   proposal, they would have to be deposed twice.
                                                    6
                                                                                  3:17-cv-00297-L-BLM
 1   expenses, is largely overstated. Sevilla raises the issue whether Defendant had a
 2   company-wide policy requiring employees to purchase uniforms, and whether this is
 3   permitted under California law. (See Sevilla Class Cert. Order at 22-23.) In Sevilla,
 4   Defendant argued it had no such requirement, and that any store manager imposing it
 5   would have been a "rogue." (Id. at 22.) Sevilla's claim for reimbursement of uniform
 6   expenses therefore does not implicate store managers as a class.
 7         Finally, Sevilla has progressed further than the pending case. A class action has
 8   been certified in Sevilla, whereas Aguirre as not yet moved for certification. At this stage
 9   in the proceedings, the Central District possesses greater familiarity with the factual and
10   legal issues relevant to both actions. Judicial efficiency therefore favors transfer as well.
11         For the foregoing reasons, Sevilla has met her burden of showing that the Central
12   District is more appropriate for this action. See Jones, 211 F.3d at 499. The Court finds
13   that this action could have been brought in the Central District, and that the convenience
14   of the parties and witnesses in the interest of justice favor transfer. See Hatch, 758 F.2d
15   at 414. This action is therefore transferred to the United States District Court for the
16   Central District of California.
17         IT IS SO ORDERED.
18
19   Dated: April 29, 2019
20
21
22
23
24
25
26
27
28

                                                   7
                                                                                 3:17-cv-00297-L-BLM
